Citation Nr: 0930842	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active service from October 1942 to 
December 1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 2005 and January 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied service connection for 
tinnitus.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's tinnitus, first shown many years following 
discharge from service, is more likely unrelated to the 
Veteran's active service, including any in-service acoustic 
trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus has not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the Veteran in March 2006 that 
specifically notified the Veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service treatment records (STRs) are negative for 
complaints, findings or diagnosis of tinnitus, ringing in the 
ears, ear infections, hearing loss, or other disability 
affecting the ears.  

The STRs do note a history of headaches and dizziness, 
psychiatric disability, and hospitalization for the same; 
however, at no time were these conditions related to the 
Veteran's hearing, noise exposure or any acoustic trauma 
during service.  

Private treatment records from 2002 show a current diagnosis 
of tinnitus, as well as other acute ear pain.  For example, a 
November 2002 private progress note shows a complaint of 
dizziness associated with left ear mastoid pain.  The 
diagnosis was vertigo.  Another progress note from November 
2002 indicates that the Veteran's light-headedness and 
dizziness may be related to the administration of atenolol, 
and the atenolol was therefore stopped. 

Private records from 2003 show that the dizziness had 
continued, and in a December 2003 report of contact, the 
Veteran requested to speak to the doctor about his dizziness 
that "is ruining his life."

In another December 2003 report, and a May 2004 report, it 
was noted that the Veteran had a long history of recurrent 
chronic dizziness extending back multiple years given his old 
records from previous physicians.  Despite having multiple 
tests, no one had ever really been able to determine a 
specific etiology of his dizziness.  Physical examination was 
essentially negative, and the impression in May 2004 was 
disequilibrium of uncertain etiology.  There was no mention 
of tinnitus or any ear pathology.  

A December 2004 report notes a 2-year history of dizziness.  
The Veteran was referred to an ear, nose and throat 
specialist, who did a repeat MRI and prescribed 2mg Valium as 
needed for dizziness.  The examiner also gave the Veteran a 
sample of Rhinocort for mild Eustachian tube dysfunction.  
MRI noted inflammatory changes in the paranasal sinuses with 
mucosal thickening of the ethmoid sinuses.

In January 2005, the Veteran was seen by a neurology 
specialist to determine the cause of his dizziness.  The 
examiner opined that the Veteran's condition appeared to be 
most compatible with that of cerebral degenerative disease, 
as he could find no evidence of any other relevant disease 
process.  

The first evidence of a diagnosis of tinnitus comes from a 
January 2005 private medical report.  The Veteran reported a 
constant ringing in his ears of ten days duration.  
The Veteran has asserted that his tinnitus includes 
dizziness; however, the private treatment records submitted 
with the claim do not support this assertion.  The foregoing 
private medical records show that the Veteran began 
complaining of severe recurrent dizziness in late 2002.  The 
dizzy spells were very bothersome for him and his doctors 
attempted to find the cause of the dizziness, but the 
etiology of the dizziness remains unclear, despite multiple 
tests including MRIs, as well as examinations by an ear, nose 
and throat specialist, and a neurologist.  Regardless of the 
etiology of the dizziness, or whether the Veteran's in-
service complaints of dizziness could be of the same etiology 
of the current complaints, at no time did the Veteran 
specifically complain of tinnitus along with the dizziness.  
The one private record specifically noting a complaint of 
ringing in the ears comes in January 2005, and at that time, 
there was no complaint of dizziness.  

Nevertheless, a VA opinion regarding the likely etiology of 
the Veteran's tinnitus was obtained.  VA examinations of 
August 2008 (audiological) and September 2008 (ear disease) 
note that there was no mention of tinnitus in the Veteran's 
STRs, despite the Veteran's report of exposure to heavy guns 
and torpedoes while in the Navy.  The examination reports 
also note the Veteran's history of noise exposure which 
included a reported in-service explosion that was the loudest 
episode of noise that he had ever been exposed to, as well as 
post-service employment in construction for 30 years.  

The audiological examination determined that the Veteran had 
mild to severe sensorineural hearing loss bilaterally, and 
subjective tinnitus that was constant and severe, reportedly 
for the last 30 years.  The audiologist stated that it was 
not possible to determine the etiology of the tinnitus 
without resorting to mere speculation given the lack of 
evidence in the STRs as well as in-service and post-service 
noise exposure.  

The ear disease examiner noted that the Veteran reported 
hearing loss and tinnitus for 30 years, but did not actually 
state that his tinnitus definitely began at the time of the 
explosion during service.  This examiner also noted that the 
Veteran's post-service employment in construction was 
primarily as a crane operator inside an enclosed cab, and 
therefore he was not exposed to much noise.  Ear examination 
was essentially unremarkable.  The examiner noted an 
impression of tinnitus, but, based on a review of the claims 
file, including the STRs showing that the Veteran complained 
of "crackling sounds in his head" he opined that it was 
less likely as not that the Veteran's tinnitus was a result 
of noise exposure in service.  The examiner noted that the 
Veteran only related one explosion during service, and there 
was no real documentation of tinnitus until 2005.  Finally, 
the examiner noted that the Veteran's audiogram was 
consistent with presbycusis.  

There is no evidence of tinnitus in service, there is no 
post-service evidence of tinnitus until 2005.  The Veteran's 
dizzy spells of unknown etiology have not been medically 
linked with the Veteran's tinnitus, and the competent 
evidence of record shows that the Veteran's tinnitus is more 
likely not related to service.  In the absence of in-service 
evidence of a disability, and the absence of any competent 
evidence of a nexus between the Veteran's current tinnitus 
and service, the criteria for entitlement to service 
connection are not met.  

Although the Veteran is competent to state that he has 
ringing in the ears, he is not a medical expert, and as a lay 
person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as opining that his 
current tinnitus problems are related to his in-service 
complaints of dizziness, which at the time were found to be 
mainly psychological in origin, and which were never found to 
have an organic cause.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The preponderance of the evidence is against the claim of 
service connection for tinnitus; there is no doubt to be 
resolved; and service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for tinnitus is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


